DETAILED ACTION
	This Office Action is a first Office Action on the merits of the application. Claims 1 - 21 are presented for examination. Claims 1, 2, 5 - 9, and 12 - 21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 112, shown in FIG. 1, is not disclosed in the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 120, recited in paragraph [0026] of the specification, is not disclosed in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification Objection
The disclosure is objected to because of the following informalities: Paragraph [0052] recites “knowledgebase”, but it is recommended that the phrase recites “knowledge base”. Appropriate correction is required.

Claim Objections
Claims 3, 10, and 17 are objected to because of the following informalities:  Claim 3, line 4, claim 10, line 4, and claim 17, line 4 each recite “including a questions”, but it is recommended the phrase recites “including a question” or “including questions”. Appropriate correction is required.

Claims 9 - 14 are objected to because of the following informalities:  Claims 9 - 14 recite “The computer-readable storage medium”, but it is recommended that the phrase recites “The non-transitory computer-readable storage medium”, to provide consistent language with clam 8. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 - 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 15 recites a system claim. The system claim should contain elements forming components of the system, and the language of the claim should indicate how the elements function together. However, it is unclear in claim 15 if the system claim is hardware, software, or both. While the claim recites a “computing device” and “computer-readable storage device”, paragraph [0024] recites the system including “a computing device” and “computer-readable storage device”, with examples of “computing devices” in paragraph [0026] that includes different computers, PDA, game console, mobile phone, etc., as well additional examples of the “computing device 404” in paragraphs [0056] and [0057]. However, these are merely reciting examples and do not define the computing device to be hardware only or exclude the computing device as not being software, and leaves the definition open for the computing device to be interpreted as being software. Due to this, as well as the lack of a definition of computer-readable storage device being hardware and excluding being a data carrier wave or equivalent, the system claim does not recite defined hardware structure, the computing device and computer-readable storage are not defined to be limited as hardware only, and leaves the definition of each of the computing device and computer-readable storage being hardware or software. According to the current guidance, a system that qualifies as a patent eligible system under 35 U.S.C. 101 cannot consist only of software per se. If the system consists only of software per se, the system is not patent eligible under 35 U.S.C. 101. Because the instant claims comprise software per set, the claims are held as being non-statutory under 35 U.S.C. 101.

Dependent claims 16 - 21 are rejected due to dependency on inherited claim deficiencies.

Suggested language: It is suggested to replace “computing device” with “processor” to the system claim, as paragraphs [0007] - [0008] provide that a processor executes the instructions, in which the processor is hardware.

Examiner’s Note on 101
Based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019), the instant claims fall within the four statutory categories of Patent Subject Matter, and passes Step 1. The claims do not appear to recite mathematical concepts, certain methods of organizing human activity, or a mental process, and passes Step 2A (prong 1). In addition, the dependent claims do not appear to recite limitations that provide 101 issues based on the 2019 Revised Patent Subject Matter Eligibility Guidance 84 Fed. Reg. 50 (7 January 2019). Accordingly, the claims are eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinquie et al. (“A Property Graph Data Model for a Context-Aware Design Assistant”), hereinafter “Pinquie”, and further in view of Yan et al. (“KnowIME: A System to Construct a Knowledge Graph for Intelligent Manufacturing Equipment”), hereinafter “Yan”

As per claim 1, Pinquie discloses:
a computer implemented method for automatically eliciting requirements for a to-be- designed product by a design assistant in an intelligent design platform (Pinquie, page 5, lines 7 - 8 discloses a design assistant to assist designers for solutions associated with design rules.)

 the method comprising receiving, by the design assistant, an initial set of requirements, each requirement in the initial set of requirements being manually provided by a user (Pinquie, page 9, lines 12 - 21 discloses parsing documents to retrieve information as well as a user providing input.)

providing, by the design assistant and using a knowledge graph, a first set of questions based on the initial set of requirements and content determined from at least one design document in a set of design documents (Pinquie, page 6, lines 4 - 15 discloses a property graph data and design assistant provided with questions to provide into the property graph.)

	filtering, by the design assistant, one or more questions from the first set of questions to provide a second set of questions (Pinquie, page 6, lines 14 - 21 discloses a question presented with regards to the property data graph, shown in the top portion of the figure of the property graph on page 6, and the interconnected data with the result providing a more sophisticated question, as shown in the lower portion of the figure of the property graph.)

	providing, by the design assistant, at least a portion of the second set of questions as output to the user to elicit one or more responses from the user (Pinquie, page 6, lines 16 - 21 discloses using a query to answer questions, and based on the interconnected data in the graph-oriented data model, additional questions are presented based on the previous query.)

	Pinquie does not expressly disclose:
editing, by the design assistant, the initial set of requirements based on the one or more responses to provide a set of requirements, the set of requirements for the to-be-designed product.

	Yan however discloses:
editing, by the design assistant, the initial set of requirements based on the one or more responses to provide a set of requirements, the set of requirements for the to-be-designed product (Yan, page 41807, left column, lines 1 - 5 discloses obtaining information of the manufacturing equipment and page 41806, left column, lines 7 - 14 adds integrating information with regards to device information of a device product and equipment using a knowledge graph recited as required information, and applying the information to improve the manufacturing of devices.)
Recitation of obtaining information of a device for manufacturing and improving the device using a knowledge graph is interpreted as providing adjustments to the information related to the device for manufacture.

	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine using a knowledge graph to provide a designer with questions in a design assistant environment teaching of Pinquie with the use of a knowledge graph to integrate information obtained for a manufactured device teaching of Yan. The motivation to do so would have been because Yan discloses the benefit of device information that can be passed through the entire life cycle of the device product, but also using the comprehensive information to apply in the improvement of replacing devices in the manufacturing process and achieving rapid iteration of the system (Yan, page 41806, left column, lines 10 - 14).

For claim 2: The combination of Pinquie and Yan discloses claim 2. The method of claim 1, further comprising:
receiving at least a portion of the knowledge graph in response to querying the knowledge graph using at least one query parameter associated with the to-be-designed product (Yan, page 41811, left column, lines 29 - 38 discloses using a query to retrieve information of equipment, in which information about the equipment or device as well as information of the supplier are needed.)
The supplier of the device or equipment is interpreted as a parameter when performing a query.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine using a knowledge graph to provide a designer with questions in a design assistant environment teaching of Pinquie with the use of a knowledge graph to integrate information obtained for a manufactured device teaching of Yan and the additional teaching of supplier and device or equipment information needed for a query, also found in Yan. The motivation to do so would have been because Yan discloses the benefit of device information that can be passed through the entire life cycle of the device product, but also using the comprehensive information to apply in the improvement of replacing devices in the manufacturing process and achieving rapid iteration of the system (Yan, page 41806, left column, lines 10 - 14).

For claim 6: The combination of Pinquie and Yan discloses claim 6: The method of claim 1, wherein:
multiple iterations of requirements elicitation are performed to provide the set of requirements (Yan, page 41808, left column, lines 30 - 36 discloses query of data for storage (unstructured and structured) includes iteration process to update the knowledge graph.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine using a knowledge graph to provide a designer with questions in a design assistant environment teaching of Pinquie with the use of a knowledge graph to integrate information obtained for a manufactured device teaching of Yan and the additional teaching of iterations performed with regards to query information for a knowledge graph, also found in Yan. The motivation to do so would have been because Yan discloses the benefit of device information that can be passed through the entire life cycle of the device product, but also using the comprehensive information to apply in the improvement of replacing devices in the manufacturing process and achieving rapid iteration of the system (Yan, page 41806, left column, lines 10 - 14).

For claim 7: The combination of Pinquie and Yan discloses claim 7: The method of claim 1, further comprising:
receiving the set of design documents comprising at least one document that comprises content manually provided by the user (Pinquie, page 9, lines 10 - 21 discloses uploading documents to the design assistant that includes obtaining design rules with the documents, which are based on user manual inputs.)

wherein requirements in the initial set of requirements are provided from the set of design documents (Pinquie, page 9, lines 10 - 21, in which the documents uploaded to the design assistant includes design rules.)

As per claims 8, 9, 13 - 16, 20 and 21 note the rejections of claims 1, 2, 6, and 7 above. The instant claims 8, 9, 13 - 16, 20 and 21 recite substantially the same limitations as the above rejected claims 1, 2, 6, 7, and are therefore rejected under the same prior art teachings.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pinquie et al. (“A Property Graph Data Model for a Context-Aware Design Assistant”), hereinafter “Pinquie”, and further in view of Yan et al. (“KnowIME: A System to Construct a Knowledge Graph for Intelligent Manufacturing Equipment”), and further in view of Cao et al (CN 107436976 A), hereinafter “Cao”.

As per claim 5, the combination of Pinquie and Yan discloses the method of claim 1.
The combination of Pinquie and Yan does not expressly disclose:
receiving a set of design dimensions comprising at least one design dimension, wherein the first set of questions is provided based on the set of design dimensions.

Cao however discloses:
receiving a set of design dimensions comprising at least one design dimension, wherein the first set of questions is provided based on the set of design dimensions (Cao, page 3, lines 7 - 12 discloses input parameters and designer parameters, with page 5, lines 43 - 45 discloses using a set of paraments to determine the geometric dimensions, and page 8, lines 33 - 37 discloses questions and results with regards to the interface and user communication, including user input information.)
The geometric dimensions in the set of parameters are interpreted as part of the input and design parameters type of input from a user to the interface for questions and results.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine using a knowledge graph to provide a designer with questions in a design assistant environment teaching of Pinquie and the use of a knowledge graph to integrate information obtained for a manufactured device teaching of Yan with the input information with input parameters, design parameters and geometric dimensions teaching of Cao. The motivation to do so would have been because Cao discloses the benefit of the intelligent turnout aided design system that shortens the design cycle, reducing design error, and saving indirect overhead (Cao, page 1, Abstract, lines 9 - 10).

As per claims 12 and 19, note the rejections of claim 5 above. The instant claims 12 and 19 recite substantially the same limitations as the above rejected claim 5, and are therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 3, 4, 10, 11, 17 and 18 are dependent upon a rejected base claim, but would be allowable under 35 U.S.C. 102 and 103 if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Pinquie et al. (“A Property Graph Data Model for a Context-Aware Design Assistant”) discloses using a knowledge graph to provide a designer with questions in a design assistant environment, Yan et al. (“KnowIME: A System to Construct a Knowledge Graph for Intelligent Manufacturing Equipment”) discloses using a knowledge graph to integrate information obtained for a manufactured device, and Cao et al (CN 107436976 A) discloses input information with input parameters, design parameters and geometric dimensions.
In addition, Chen et al. (U.S. PG Pub 2021/0365488 A1) discloses a knowledge graph and a query from a user to a chatbot.
However, none of the references taken either alone or in combination with the prior art of record discloses:

Claims 3, 10, and 17, wherein filtering, by the design assistant, one or more questions from the first set of questions to provide the second set of questions comprises comparing utility scores of respective questions in the first set of questions to a threshold utility score, and including a questions having a utility score that meets the threshold utility score in the second set of question, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Dependent claims 4, 11, and 18 allowable under 35 U.S.C. 103 for depending from claims 3, 10, and 17 an allowable base claim under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
October 22, 2022